DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5–7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino (JP 11-240088 A).
Ino discloses a laminate sound absorption member comprising two fibrous nonwoven outer layers 2 laminated to a fibrous nonwoven core layer 1.  Ino abstract, Fig. 2.  The outer layers may comprise a spunbond polyester fabric, wherein the apparent density of the outer layers is 0.17 g/cm3.  Id. Example 1.  Assuming a polyester density of 1.35 g/cm3, the porosity of the nonwoven outer layers is calculated to be (1 – 0.17/1.35) * 100 = 87%.  Id.  In the same manner, the fibrous nonwoven core layer of the same example which has an apparent density of 0.04 g/cm3, has a porosity of 97%.  Id.  The basis weight of the outer layers is 80 g/m2.  Id.  
Ino indicates that the laminate sound absorption member as disclosed satisfies the condition of the sound-absorbing coefficient as required in claims 5–7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Ino.
As set forth above, the nonwoven core layer of Ino has an apparent density of 0.04 g/cm3.   The preferable thickness of the core layer ranges from 3 to 100 mm.  Ino Description.  Accordingly, the nonwoven core layer may have a preferred basis weight as low as 120 g/m2.  The nonwoven core layer of Ino may be made from polypropylene fibers.  Id.
The fibers of the nonwoven outer layers may be made from nylon.  Id.  Claim 4 is rejected as it would have been obvious to have selected nylon 6,6 as the specific nylon used to the make the outer layers as nylon 6,6 is a common type of nylon and there are finite number of nylon polymers from which to choose to make the outer layers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786